JONES, J.
On January 31, 1924, the relator filed with the Building Commissioner an application for a permit with plans attached, to which no objection was made on the ground that the plans did not conform to the state and city building codes. There was pending at the time a zoning-ordinance passed by the city council on April 1,1924, but which did not become effective until May 4, 1924, two day’s after relator’s petition for mandamus was filed and the alternative writ issued and served. Since under section 452-90 of that ordinance, permits “issued before the passage” thereof were exempt from its provisions as therein provided, it became the duty of the Building Commissioner to issue the permit on relator’s application and the performance of that duty may be enforced by mandamus.
Judgment affirmed.
Marshall, C. J., Matthias, Day, Allen and Kinkade, JJ., concur.